DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of request for extension of time, amendment and remarks filed 09/07/2021.
Claims 1-3, 5-9, 13, 15, 18-19, 71-72, 76, 78-79, 83-92 and 95-96 are amended.
New claim 97 is added.
Claims 16, 17, 20, 70, 73-75, 77, 80-82, and 93-94 are canceled.
Claims 1-15, 18-19, 71-72, 76, 78-79, 83-92 and 95-97 are pending.

The amendment to claim 1 requiring the subject in need or treatment thereof to have predictable evolution of seizures, and that the treatment involves cessation of ongoing focal seizures overcomes the closest prior art, French et al., ("The Epilepsy Foundation's 4th Biennial Epilepsy Pipeline Update Conference," in the Conference Proceedings of Epilepsy & Behavior, 2015) and Alexza Pharmaceuticals, "AZ-002 (STACCATO alprazolam) in Epilepsy Patients," Dec 21, 2015, submitted by applicant on 11/11/2020.
The amendment to claims 79 and 89 overcomes the rejection under 35 USC 112 and the cancelation of claims 82 and 93-94 overcomes the other matters raised about these claims in the office action of 04/08/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the amendment to claim 1 requiring that the subject being treated has predictable evolution seizures overcoming the closest prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613